UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2007 SYMBOLLON PHARMACEUTICALS, INC. (Exact name of Registrant as specified in its charter) Delaware 0-22872 36-3463683 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 37 Loring Drive, Framingham, Massachusetts 01702 (Address of principal executive offices) (Zip Code) (508) 620-7676 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13-4(c)) Item 1.01Entry into a Material Definitive Agreement. Item 3.02Unregistered Sales of Equity Securities. On October 31, 2007, pursuant to purchase agreements entered into on that date, Symbollon sold 809,000 shares of Class A common stock and redeemable warrants to purchase a like number of shares of Class A common stock for net proceeds of $512,470 in a private placement exclusively to accredited investors. The purpose of the financing is to fund the ongoing Phase III pivotal clinical trial evaluating IoGen for the treatment of pain and tenderness associated with fibrocystic breast disease and working capital needs. The redeemable warrants entitle the holder thereof to purchase at any time up to September 27, 2012 a share of Class A common stock at a price of one dollar($1.00) per share. The redeemable warrants may be redeemed by Symbollon at $0.01 per warrant in the event that the closing sales price of the Class A common stock over twenty successive trading days is equal to or greater than $5.00 and the average trading volume over that period is in excess of twenty-five thousand (25,000) shares per day, subject to the holder’s right to exercise. The securities were offered and sold in reliance upon the exemption from registration pursuant to Section 4(2) under the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506 promulgated thereunder. Our reliance on the exemption was based, in part, on each purchaser’s representation that it is an accredited investor (as defined by Rule 501 under the Securities Act). The securities offered will not be or have not been registered under the Securities Act and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. Symbollon is obligated to file a resale registration statement for the purchasers covering the shares purchased and the shares issuable upon exercise of the warrants. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYMBOLLON PHARMACEUTICALS, INC. November 2, 2007 By: /s/ Paul C. Desjourdy Paul C. Desjourdy President, Chief Executive Officer and Chief Financial Officer
